Citation Nr: 1622643	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  11-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a higher initial rating for a left wrist laceration with residual nerve damage, rated 20 percent disabling from November 23, 2009 to May 9, 2011, and 40 percent disabling from May 10, 2011. 

2.  Entitlement to an initial rating in excess of 10 percent for prostate cancer with radical prostatectomy.

3.  Entitlement to an initial compensable rating for erectile dysfunction.

4.  Entitlement to an initial rating in excess of 10 percent for a melanoma scar of the right armpit.

5.  Entitlement to an initial compensable rating for a melanoma scar of the right flank.

6.  Entitlement to an initial compensable rating for melanoma scars of the right upper, outer and inner arm.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).

8.  Entitlement to an effective date prior to November 23, 2008, for a grant of service connection for prostate cancer with radical prostatectomy.

9.  Entitlement to an effective date prior to November 23, 2009, for a grant of service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from July 1960 to July 1969.

These claims come before the Board of Veterans' Appeals (Board) on appeal of April 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Board remanded these claims to the RO for additional development in May 2014 and April 2015.  At the time, the Board did not list the TDIU claim as an issue on appeal.  However, based on the Veteran's written statements, in which he raises such a claim as a component of his claims for higher initial ratings, the Board has recharacterized the issues on appeal to include the claim. 

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.  

The claims of entitlement to a higher initial rating for a left wrist laceration with residual nerve damage, rated 20 percent disabling from November 23, 2009 to May 9, 2011, and 40 percent disabling from May 10, 2011, entitlement to an initial rating in excess of 10 percent for a melanoma scar of the right armpit, entitlement to an initial compensable rating for a melanoma scar of the right flank, entitlement to an initial compensable rating for melanoma scars of the right upper, outer and inner arm, and entitlement to a TDIU are addressed in the REMAND portion of the decision, below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In written statements dated December 2010, March 2011 and February 2016, the Veteran is claiming entitlement to service connection for recurring melanoma in the right arm and other potentially scarring skin abnormalities/pre-malignancies in the left and right ankle, face, arms and neck.  In written statements dated December 2010 and June 2011, the Veteran appears to be claiming entitlement to service connection for a mental health disability secondary to his service-connected erectile dysfunction.  The Board refers these claims to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Residuals of the Veteran's prostate cancer with radical prostatectomy include erectile dysfunction, a condition for which the Veteran is receiving special monthly compensation at the maximum allowable rate, voiding dysfunction, including leakage, but not requiring the use of absorbent materials, and frequent urination with a daytime voiding interval between two and three hours and a tendency to awaken to void two times nightly.  

2.  The Veteran has no penile deformity or abnormality associated with his erectile dysfunction.  

3.  Prior to November 23, 2009, when the Veteran filed his initial formal application for VA compensation, he did not file any document that could be construed as a claim for service connection for prostate cancer with a radical prostatectomy.  

4.  The Veteran was granted service connection for prostate cancer based on a liberalizing law passed years before he filed a claim for that benefit.

5.  Prior to November 23, 2009, when the Veteran filed his initial formal application for VA compensation, he did not file any document that could be construed as a claim for service connection for erectile dysfunction. 

6.  Erectile dysfunction results from the Veteran's prostate cancer treatment and, as such, is subject to the liberalizing law passed years before he filed a claim for service connection for prostate cancer and its residuals.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 10 percent for prostate cancer with radical prostatectomy are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2015). 

2.  The criteria for entitlement to an initial compensable rating for erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 
4.1-4.10, 4.20, 4.31, 4.115b, DC 7522 (2015). 

3.  The criteria for entitlement to an effective date prior to November 23, 2008, for a grant of service connection for prostate cancer with radical prostatectomy, are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.400 (2015).  

4.  The criteria for entitlement to an effective date of November 23, 2008, for a grant of service connection for erectile dysfunction, are met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, the Veteran does not assert that VA violated its duty to notify, that there are any outstanding records that need to be secured on his behalf, or that any VA examination he underwent during the course of this appeal is inadequate.  No further notification or assistance is thus necessary.  

Analysis

Higher Initial Ratings

The Veteran seeks higher initial ratings for his prostate cancer with radical prostatectomy and erectile dysfunction.  In a December 2009 written statement, he refers to other veterans who he asserts are receiving $2,000 monthly for at least one of the same conditions and questions the disparity between his situation and theirs, a disparity that is obviously significant.  In June 2011 written statements, he requests a combined rating of 20 percent for his prostate cancer with radical prostatectomy and erectile dysfunction, and a combined rating of over 50 percent for all of his service-connected disabilities.  (Incidentally, the Veteran is receipt of such a rating - a 60 percent rating - effective from April 3, 2013.)  

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as here, an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found. In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Schedular

Prostate Cancer with Radical Prostatectomy

In written statements submitted in December 2010 and June 2011, the Veteran claims that, although his prostate cancer is in remission, he experiences incontinence and severe urine leakage (two to three times weekly, sometimes daily, sometimes prior to awakening) and awakens twice nightly to void, symptoms warranting the assignment of an initial rating in excess of 10 percent.   

The RO has rated this condition as 10 percent disabling under DC 7528, which governs ratings of malignant neoplasms of the genitourinary system and allows for the assignment of a temporary100 percent rating until such time as there is cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure.  38 C.F.R. § 4.115b, DC 7528.  A mandatory VA examination is to be conducted at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the condition is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528, Note.

Voiding dysfunction is rated as urine leakage, urinary frequency or obstructed voiding.  38 C.F.R. § 4.115a.

Here, the Veteran was first seen for prostate cancer in 1994 and underwent a radical prostatectomy in 1995, years before filing this claim.  As all surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedures had been completed at the time of filing, a 100 percent rating, temporary or otherwise, could not be assigned under DC 7528.  Rather, since then, the focus has been on the nature and severity of all residuals of the cancer and its treatment.    

According to the medical records and the Veteran's statements, which do not conflict, such residuals include erectile dysfunction, a condition discussed below and for which the Veteran is receiving special monthly compensation at the maximum allowable rate, and voiding dysfunction (urine leakage and frequency, not obstruction), not renal dysfunction. 

Ratings ranging from 20 to 60 percent are assignable for urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, but only when these factors require the wearing of absorbent materials that must be changed daily or the use of an appliance.  38 C.F.R. § 4.115a. 

Ratings ranging from 10 to 40 percent are assignable for urinary frequency.  A 10 percent rating is assignable when there is a daytime voiding interval between two and three hours, or awakenings to void two times nightly.  A 20 percent rating is assignable when there is a daytime voiding interval between one and two hours, or awakenings to void three to four times nightly.  Id.  

The Veteran received treatment for multiple conditions during the course of this appeal and, during visits, often reported a history of prostate cancer and associated treatment and indicated that this cancer was in remission, a status multiple doctors confirmed.  He was never specific regarding the extent to which any residuals were affecting his ability to function.  During VA examinations conducted in March 2010 and September 2015, however, he elaborated on this matter.  Based on his reported histories, it appears that the residuals have worsened, but not to the extent that a higher initial rating may be assigned under DC 7528.  

In March 2010, the Veteran reported urine leakage a few times weekly, severe once or twice monthly, with an occasional use of absorbent materials, and frequent urination with normal daytime voiding but a need to awaken to void twice nightly.  The VA examiner indicated there was no associated renal dysfunction or voiding obstruction and, although the voiding dysfunction necessitated planning ahead, it did not interfere with an occupation or daily activities.  Voiding dysfunction of this degree warrants the assignment of a 10 percent rating under DC 7528.    

In September 2015, the Veteran reported urine leakage, but not requiring the use of absorbent materials, and frequent urination with a daytime voiding interval between two and three hours and a tendency to awaken to void two times nightly.  The VA examiner noted that the Veteran's incontinence, once significant, had improved, but that he always has urinary urgency and also has some leakage.  Again, voiding dysfunction of this degree warrants the assignment of a 10 percent rating under DC 7528.

The preponderance of the evidence is against this claim for an initial schedular rating in excess of 10 percent for prostate cancer with a radical prostatectomy; therefore, the benefit-of-the-doubt rule is not applicable and the claim must be denied.  

Erectile Dysfunction

In written statements submitted in December 2010 and June 2011, the Veteran claims that he has mental stress due to his erectile dysfunction and impotence, conditions that developed secondary to his prostate cancer treatment.  He asserts this stress has significantly affected his marriage for 15 years and it, along with his other service-connected disabilities, have not helped his quest for employment.

The RO has rated the Veteran's erectile dysfunction as 0 percent disabling pursuant to DC 7522, by analogy.  38 C.F.R. §§ 4.20, 4.115b, DC 7522.  Because the Veteran's erectile dysfunction involves his penis, this analogous rating is appropriate.  Based on this condition, the RO has also assigned the Veteran special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ.  

DC 7522 provides that a 20 percent rating is assignable for a penis deformity with loss of erectile power.  38 C.F.R. § 4,115b, DC 7522.  When a DC in the rating schedule does not provide criteria for a 0 percent rating and the criteria for a compensable rating are not met, a 0 percent rating is to be assigned.  38 C.F.R. 
§ 4.31.  

Post-service treatment records show that the Veteran began complaining of and receiving treatment for erectile dysfunction years before filing this claim.  During treatment visits, no medical professional noted any penis deformity, associated with erectile dysfunction or otherwise.  

The Veteran also underwent VA examinations since he filed this claim, during which he reported an inability to achieve an erection despite trying drugs, injections and pumps.  According to reports of these examinations, conducted in March 2010 and September 2015, VA examiners objectively confirmed erectile dysfunction, but none noted any penis deformity, associated with erectile dysfunction or otherwise.  This disability picture thus does not more nearly approximate the criteria for a higher initial schedular rating.  

The Board acknowledges the Veteran's reports of mental stress associated with his erectile dysfunction, which is not contemplated in the 0 percent rating assigned this condition, but is contemplated in the special monthly compensation assigned the Veteran based on loss of use of a creative organ.  Regardless, due to the Veteran's allegations in this regard, which could be construed as a raised claim for service connection for a mental health disorder on a secondary basis, as related to service-connected erectile function, the Board has referred the matter to the AOJ for appropriate action.

As the preponderance of the evidence is against this claim for an initial compensable schedular rating for erectile dysfunction, the benefit-of-the-doubt rule is not applicable and the claim must be denied.  

Extraschedular 

In certain circumstances, the Board may assign a higher initial rating on an extraschedular basis, but not in the first instance.  When the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Director is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

If the claimant or the evidence raises the question of entitlement to a higher rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  This comparison must take into account the collective impact of all of the claimant's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (discussing the application of the combined effect analysis and the interplay of the first two elements of Thun).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

Here, in various written statements, the Veteran has asserted that his service-connected disabilities, to include the two evaluated above, interfere with his ability to work and seek employment, thereby raising the question of whether he is entitled to higher initial ratings for his prostate cancer with radical prostatectomy and erectile dysfunction.  Referral for extraschedular consideration is not, however, necessary as the rating criteria adequately describe the level of severity and symptomatology of both of these disabilities.  The rating assigned the prostate disability contemplates all residuals of the Veteran's prostate cancer and its treatment other than erectile dysfunction, which is separately service connected, including urine leakage and frequency.  The special monthly compensation contemplates the loss of use of the Veteran's penis secondary to erectile dysfunction.   


Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded different ratings in the future should either of his disability pictures change.  38 C.F.R. § 4.1.  At present, however, the previously noted ratings are the most appropriate given the evidence of record. 

In reaching this conclusion, the Board considered the complete history of the disabilities at issue as well as the current clinical manifestations and the effect each disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41.  

Earlier Effective Dates

By rating decision dated in April 2010, the RO granted the Veteran service connection for prostate cancer with radical prostatectomy and assigned this grant of service connection an effective date of November 23, 2008.  The RO also granted the Veteran service connection for erectile dysfunction and assigned this grant of service connection an effective date of November 23, 2009.  

The Veteran seeks earlier effective dates for these grants.  According to written statements submitted in December 2009 and December 2010, he does not understand why VA assigned the grants of service connection different effective dates.  He believes both grants should be assigned effective dates prior to 2008.  

He asserts he first sought VA benefits at the New London office in approximately 2005 (later clarified date as "during the 1990s and 2000s"), but was refused coverage and membership due to his income and employment status .  He also asserts he told VA he was a war veteran, but VA gave no indication that mattered and told the Veteran there was no need for him to attempt to apply for benefits; he was not aware of his ability to apply based on a compensation issue.  The Veteran also asserts that he later found out inadvertently that his Vietnam service and prostate and melanoma conditions had a bearing on his receipt of benefits.  He believes that, given these facts, the grant of his benefits for the prostate cancer should be assigned an effective date that corresponds with what would have been the initial, earlier date of his application acceptance.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  If the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i). 

"Date of receipt" means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1(r) (2015).  "Claim" is defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  And a claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (pro se claimant who knows symptoms he is experiencing, which are causing him disability, necessitates the Secretary's evaluation of whether there is a potential under the law to compensate the disability based on a sympathetic reading of the material); Stewart v. Brown, 10 Vet. App. 15, 18 (1997) (benefit sought must be identified, but need not be specific).  

Although VA must interpret a claimant's submissions broadly, it is not required to conjure up issues not raised by claimant.  VA need not anticipate any potential claim for a particular benefit where a claimant failed to express any intention to raise it.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Here, the Veteran never specifically mentioned his prostate cancer with radical prostatectomy or erectile dysfunction in any document submitted prior to November 23, 2009.  Rather, on that date, he submitted his initial formal application for VA compensation benefits (a VA Form 21-526), in which he mentioned these conditions.  Thereafter, the RO reviewed the Veteran's treatment records, which confirmed the conditions (prostate cancer diagnosed in 1994, which required a radical prostatectomy in 2005), and obtained a medical opinion linking the prostate cancer to service.  Based on this opinion, the RO granted the Veteran service connection for prostate cancer with the radical prostatectomy and erectile dysfunction.  

With regard to the prostate cancer with radical prostatectomy, the RO assigned the grant of service connection an effective date of November 23, 2008 - one year prior to the date of the claim - based on a liberalizing law associating prostate cancer with presumed herbicide exposure, passed more than one year prior to the Veteran's filing of his claim (effective November 1996).  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(2).  Pursuant to these provisions, VA may assign an effective date retroactively, but that date must be no earlier than one year prior to the date of claim.    

With regard to the erectile dysfunction, the RO assigned the grant of service connection an effective date of November 23, 2009, which corresponds with the date VA received the Veteran's formal application for that benefit.  However, given that medical evidence associates the Veteran's erectile dysfunction with the prostate cancer treatment it necessitated, the liberalizing law applies not only to the prostate cancer and its treatment, but also to the erectile dysfunction.  Again, pursuant to the provisions governing effective dates and liberalizing laws, VA may assign an effective date retroactively, but that date must be no earlier than one year prior to the date of claim, which, in this case, is November 23, 2008.    

The Board acknowledges the Veteran's assertion that he presented to VA many years prior to filing the November 23, 2009 claim, with the intention of seeking VA benefits, thereby entitling him to effective dates prior to 2008.  From his description of his actions, however, it appears that he requested pension benefits, rather than compensation benefits, benefits to which he was not then entitled, being employed and earning adequate income.  It is unfortunate that, at that time, VA personnel did not inform him that he could also file for compensation benefits based on disability incurred in service.  However, the law is clear.  To be awarded benefits, one must first file a claim for such benefits.  Here, prior to November 23, 2009, the Veteran did not file any document that could be construed as a claim for service connection for prostate cancer with a radical prostatectomy or erectile dysfunction.  See Lalonde v. West, 12 Vet. App. 377 (1999) (effective date of award of service connection is not based upon date of earliest medical evidence demonstrating entitlement, but on date application upon which service connection was eventually awarded was filed with VA).  As such, although the Board is sympathetic to the veteran's case, it must conclude that the criteria for entitlement to an earlier effective date for the grant of service connection for prostate cancer with a radical prostatectomy are not met.  Because the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not applicable.  The Board further concludes that the criteria for entitlement to an earlier effective date - but not prior to November 23, 2008 - for the grant of service connection for erectile dysfunction are met.  


ORDER

An initial rating in excess of 10 percent for prostate cancer with radical prostatectomy is denied.

An initial compensable rating for erectile dysfunction is denied.

An effective date prior to November 23, 2008, for a grant of service connection for prostate cancer with radical prostatectomy, is denied.

An effective date of November 23, 2008, for a grant of service connection for erectile dysfunction, is granted.



REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to a higher initial rating for a left wrist laceration with residual nerve damage, rated 20 percent disabling from November 23, 2009 to May 9, 2011, and 40 percent disabling from May 10, 2011, entitlement to an initial rating in excess of 10 percent for a melanoma scar of the right armpit, entitlement to an initial compensable rating for a melanoma scar of the right flank, entitlement to an initial compensable rating for melanoma scars of the right upper, outer and inner arm, and entitlement to a TDIU, but additional action is necessary before the Board proceeds.

First, during the course of this appeal, most recently in September 2015, VA afforded the Veteran VA examinations of his skin, to include his scars.  Unfortunately, due to written statements and medical evidence recently associated with the electronic records, the reports of these examinations are inadequate to decide the claims for higher initial ratings for various scars on the right side of the Veteran's body.  According to the medical evidence, since undergoing the last examination, the Veteran's melanoma has recurred in the right upper arm.  According to the Veteran, melanomas and other potentially scarring skin abnormalities/pre-malignancies have also developed in his left and right ankle, face, arms and neck, conditions for which he is now claiming service connection.  

In evaluating the Veteran's melanomas pursuant to the rating schedule, the Board must know the type of therapy that was needed to treat each melanoma, the time period during which the treatment continued (100 percent rating assignable for at least six months for skin malignancy requiring certain type of treatment), whether such melanoma recurred locally or metastasized, and, if not, the nature of all residuals.  See 38 C.F.R. § 4.118, DC 7833 (2015).  In evaluating the residual scars, the Board must know the nature of each scar, their number and their effect on functioning.  See 38 C.F.R. § 4.118, DCs 7800-7804.  

The examination reports of record list the treatment rendered in response to the multiple melanomas initially discovered on the right side of the Veteran's body (between 2008 and 2013), but not the length of time each treatment lasted.  Moreover, none takes into account the recently diagnosed and treated melanomas, the residuals of which surely include additional scars.  Finally, the Veteran has reported stiffness as a result of his scars, but no examiner has addressed whether and to what extent that symptom interferes with his functioning.  He has also reported that his melanomas and residual scars, including alone and in conjunction with his other service-connected disabilities, affect his ability to work and look for employment, but no examiner has addressed this assertion.   

In any event, given the questions raised by the rating criteria, it is clear that the claims for higher initial ratings for melanoma scars and a TDIU are inextricably intertwined with the raised claims for service connection for recurring melanoma in the right arm and other potentially scarring skin abnormalities/pre-malignancies in the left and right ankle, face, arms and neck, claims not yet adjudicated by the AOJ.  Accordingly, for the time being, a decision on the former must be deferred.

Second, with regard to the Veteran's left wrist disability, it is unclear whether his ratings under DC 8514, governing radial nerve damage, contemplate all related symptomatology.  In December 2010 and March, June and September 2011 written statements, the Veteran asserts that his left hand has become further restricted with regard to use and involves additional complications than were evident at the beginning of this appeal.  He asserts his left wrist condition is deteriorating, causing constant pain, including in his middle fingers, a severe loss of strength, numbness and a tendency to drop things.  He further asserts that he has not seen improvement despite the use of pain medication and a wrist, arm and hand brace and the administration of steroid injections.  Treatment records seem to support his assertions, but also show that damage to the Veteran's left wrist involves muscles, multiple nerves and scars.  Additional medical information is needed to ensure that, in rating the Veteran's left wrist disability, the Board does not violate the rule against pyramiding by assigning separate ratings for each type of damage.  See 38 C.F.R. § 4.14.

Accordingly, these claims are REMANDED for the following action:

1.  Take appropriate action in response to the claims referred above, in the Introduction section of this decision.  

2.  Afford the Veteran a VA skin and scar examination for the purpose of determining the severity of his melanomas and residuals thereof.  Ask the examiner to follow the instructions below.

a.  Record in detail the Veteran's history of skin cancer (all types), the nature, dates and duration of treatment rendered in each case, the post-treatment outcomes, and the residuals of the cancer and treatment, including how they affect his ability to function.    

b.  List each area of the Veteran's body that has been affected by melanoma, including, if appropriate, the right armpit, right arm (multiple sites), right flank and right and left ankle.

c.  With regard to each melanoma site, note the date of onset of treatment, the nature of the treatment (including systemic chemotherapy, x-rays of more than the skin, and/or surgery more extensive than a wide local excision), the duration of the treatment (time period during which it continued), the post-treatment outcome (whether the melanoma recurred or metastasized), all residuals of the melanoma and treatment, and the extent to which each interferes with the Veteran's ability to function.  

d.  Considering all service-connected skin cancers, including any resulting from consideration of the claims referred above, specifically identify the number and location of all scars resulting from skin cancer treatment and describe the severity of each scar utilizing the nomenclature of the rating schedule.  

e.  Describe the extent to which the Veteran's melanomas and residuals thereof, alone and in conjunction with all other service-connected disabilities, interfere with his employability, including, if appropriate, by characterizing any such interference as marked or total.  

3.  Afford the Veteran a VA left wrist examination for the purpose of determining the severity of all associated muscle, nerve and scar damage.  Ask the examiner to follow the instructions below.

a.  Review the electronic records, paying particular attention to the March 2010, May 2011 and September 2015 VA examination reports and records of left wrist treatment dated since 2009. 

b.  Record in detail the Veteran's history of left wrist symptoms, including how they affect his ability to function.    

c.  Focusing on the period extending from November 23, 2009 to May 9, 2011, list all symptoms of the Veteran's left wrist disability, including any affecting the muscles, nerves and skin.  (For instance, on VA examination conducted in March 2010, an examiner noted painful motion secondary to muscle damage and numbness secondary to nerve damage.)  

d.  To the extent possible, distinguish those symptoms due to muscle damage from those due to nerve damage (address each nerve separately) and/or skin damage.  If this is not possible, identify all symptoms that overlap.

e.  Evaluate the severity of the muscle, nerve and skin damage.

f.  With regard to each affected nerve, characterize the nerve damage as mild, moderate or severe.  

g.  Considering all symptoms listed, specifically opine whether the Veteran's left wrist disability was as severely disabling from November 23, 2009 to May 9, 2011, as it has been since May 10, 2011.  

h.  Focusing on the period extending from May 10, 2011, list all symptoms of the Veteran's left wrist disability, including any affecting the muscles, nerves and skin.  

i.  To the extent possible, distinguish those symptoms due to muscle damage from those due to nerve damage (address each nerve separately) and/or skin damage.  If this is not possible, identify all symptoms that overlap.

j.  Evaluate the severity of the muscle, nerve and skin damage.

k.  With regard to each affected nerve, characterize the nerve damage as mild, moderate or severe.  

l.  Describe the extent to which the Veteran's left wrist disability, alone and in conjunction with all other service-connected disabilities, interfere with his employability, including, if appropriate, by characterizing any such interference as marked or total.  

4.  Review the examination reports to ensure they comply with the above instructions and include all information necessary to rate the Veteran's melanomas and/or other skin cancers and residuals thereof under DCs 7801-7805 and 7833 and to rate his left wrist disability under all appropriate muscle, nerve and scar DCs.  If either does not, return it to the examiner for correction.

5.  Readjudicate the claims being remanded, including the claim of entitlement to a TDIU.  In so doing, consider whether and for what period(s) a 100 percent rating may be assigned each melanoma pursuant to DC 7833.  Also consider whether separate ratings may be assigned muscle damage or scarring associated with the Veteran's left wrist laceration with nerve damage.  If any claim remains denied, send the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period to respond before returning this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in expeditious manner).  


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


